Gbay, J.
Upon the facts agreed, Reardon was employed by the plaintiffs only, and was their authorized agent to accept in their behalf from the defendant the instrument of guaranty which the plaintiffs had caused to be drawn up and had intrusted to Reardon for the purpose of obtaining the defendant’s signature. The only delivery of that guaranty by the defendant, and the only acceptance thereof from Mm by or in behalf of the plaintiffs were the delivery to Reardon and acceptance by Mm as such agent. The guaranty took effect upon such delivery and acceptance, if at all. But it could not take effect then, because it was the Lord's Day, and the contract thus made was in violation of the statute for the observance of that day. Gen. Sts. c. 84, § 1. The plaintiffs, through their agent, having participated in that illegal contract, cannot maintain any action upon it. Merriam v. Stearns, 10 Cush. 257. Tuckerman v. Hinkley, 9 Allen, 452, 454. Hazard v. Day, 14 Allen, 487. Smith v. Sparrow, 4 Bing. 84; S. C. 12 Moore, 266. Cranson v. Goss, 107 Mass. 439.

Judgment for the defendant.